DETAILED ACTION
This action is response to communication:  response to amendments/arguments filed on 08/31/2022.
Claims 1-20 are currently pending in this application.  
No new IDS has been filed for this application.  

	Double Patenting
The prior double patenting rejections have been withdrawn in response to approved terminal disclaimer filed on 08/31/2022.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Yuri L. Eliezer (63,402) on 09/07/2022.
The application has been amended as follows: 

Claim 1.  A system comprising …. include the list of digital signatures in the email message to a Message Submission Agent (MSA).
Claim 2.  The system of claim 1 … implement at least one DomainKeys Identified Mail (DKIM).
Claim 4.  The system of claim 2 … publish at least one published Domain-based Message Authentication, Reporting and Conformance (DMARC) policy on a sending domain.
Claim 6.  The system of claim 1 … following protocols: Sender Policy Framework (SPF), Authenticated Receiver Chain (ARC), and Domain Name System Security Extensions (DNSSEC). 
Claim 7.  The system of claim 1 … compliant forwarding with non-compliant Email Service Provider (ESP), …


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of Reasons for Allowance:
Applicant's arguments/amendments submitted on 08/31/2022 have been considered and are persuasive in light of the arguments and claim amendments.  Also, please see prior Office action. Therefore, the previously filed claim rejections have been withdrawn.  The record is clear; therefore, no reason for allowance is necessary.
According to MPEP 1302.14 (I): “In most cases, the Examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” provisio of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b).  Thus, when the Examiner's actions clearly point out the reasons for rejection and the applicant's reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary." 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495